DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021, 3/8/2021, 8/23/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9, 13 and 16-19 of U.S. Patent No. 10,943,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘827 discloses, in claim 1, a semiconductor device structure, comprising: 
a semiconductor substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘827); 
a first fin structure, a second fin structure, and a third fin structure over the semiconductor substrate (all limitations are the same with the limitations recited in claim 1 of Pat ‘827); 
a merged semiconductor element on the first fin structure and the second fin structure (all limitations are the same with the limitations recited in claim 1 of Pat ‘827); 
an isolated semiconductor element on the third fin structure (all limitations are the same with the limitations recited in claim 1 of Pat ‘827); and 
an isolation feature over the semiconductor substrate and at least partially surrounding the first fin structure, the second fin structure, and the third fin structure, wherein a top surface of the first fin structure is below a top surface of the isolation feature, and a top surface of the third fin structure is above the top surface of the isolation feature (all limitations are the same with the limitations recited in claim 1 of Pat ‘827).
Regarding claim 2, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 2, the merged semiconductor element has a first height, the isolated semiconductor element has a second height, and a ratio of the second height to the first height is in a range from about 0.7 to about 0.9 (all limitations are the same with the limitations recited in claim 2 of Pat ‘827).
Regarding claim 3, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 1, first spacer elements over sidewalls of the first fin structure and sidewalls of the second fin structure (all limitations are the same with the limitations recited in claim 1 of Pat ‘827); and 
second spacer elements over sidewalls of the third fin structure (all limitations are the same with the limitations recited in claim 1 of Pat ‘827), wherein tops of the second spacer elements and tops of the first spacer elements are at different height levels (“each of the second spacer elements is taller than each of the first spacer elements”, in claim 1 of Pat ‘827, is interpreted as the same limitation).
Regarding claim 4, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 4, the isolated semiconductor element comprises a first portion on the third fin structure and a second portion surrounding the first portion, 
the second portion of the isolated semiconductor element has a greater dopant concentration than that of the first portion of the isolated semiconductor element, 
the merged semiconductor element comprises a third portion on the first fin structure, a fourth portion on the second fin structure, and a fifth portion surrounding the third portion and the fourth portion, and 
the fifth portion of the merged semiconductor element has a greater dopant concentration than that of the third portion or that of the fourth portion of the merged semiconductor element (all limitations are the same with the limitations recited in claim 4 of Pat ‘827).
Regarding claim 5, Pat ‘827 discloses the semiconductor device structure as claimed in claim 4 as described above.
Pat ‘827 further discloses, in claim 5, the fifth portion occupies a first fraction of the merged semiconductor element, the second portion occupies a second fraction of the isolated semiconductor element, and the first fraction is greater than the second fraction (all limitations are the same with the limitations recited in claim 5 of Pat ‘827).
Regarding claim 6, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 6, the merged semiconductor element is separated from the isolation feature (all limitations are the same with the limitations recited in claim 6 of Pat ‘827).
Regarding claim 7, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 7, a top surface of the first fin structure is separated from a top surface of the isolation feature by a first distance, a top surface of the third fin structure is separated from the top surface of the isolation feature by a second distance (all limitations are the same with the limitations recited in claim 7 of Pat ‘827), and the second distance is different than the first distance (“the second distance is greater than the first distance”, in claim 1 of Pat ‘827, is interpreted as the same limitation).
Regarding claim 8, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 7, the second distance is greater than the first distance (all limitations are the same with the limitations recited in claim 7 of Pat ‘827).
Regarding claim 9, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 further discloses, in claim 9, the merged semiconductor element is closer to the semiconductor substrate than the isolated semiconductor element (all limitations are the same with the limitations recited in claim 9 of Pat ‘827).
Regarding claim 10, Pat ‘827 discloses the semiconductor device structure as claimed in claim 1 as described above.
Pat ‘827 does not explicitly disclose, in claim 1, the merged semiconductor element is in direct contact with the isolation feature.
Pat ‘827 teaches, in claim 13, the merged semiconductor element is in direct contact with the isolation feature (all limitations are the same with the limitations recited in claim 9 of Pat ‘827), for the purpose of providing a merged semiconductor element and a non-merged semiconductor element are formed in a single epitaxial growth process thereby improving fabrication cost and time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claim 1 of Pat ‘827  to have the first conformal passivation layer is formed by atomic layer deposition (ALD), as taught by claim 13 of Pat ‘827, for the purpose of providing a merged semiconductor element and a non-merged semiconductor element are formed in a single epitaxial growth process thereby improving fabrication cost and time.
Regarding claim 16, Pat ‘827 discloses, in claim 16, a semiconductor device structure, comprising: 
a semiconductor substrate (all limitations are the same with the limitations recited in claim 16 of Pat ‘827); 
a first fin structure and a second fin structure over the semiconductor substrate (all limitations are the same with the limitations recited in claim 16 of Pat ‘827), wherein a top surface of the first fin structure and a top surface of the second fin structure are at different height levels (“a top surface of the first fin structure is closer to the semiconductor substrate than a top surface of the second fin structure”, in claim 16 of Pat ‘827, is interpreted as the same limitation); 
a first epitaxial structure on the first fin structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘827); and 
a second epitaxial structure on the second fin structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘827), wherein the first epitaxial structure and the second epitaxial structure have different widths (“the first epitaxial structure is wider than the second epitaxial structure”, in claim 16 of Pat ‘827, is interpreted as the same limitation), the first epitaxial structure has a first height, the second epitaxial structure has a second height, and a ratio of the second height to the first height is in a range from about 0.7 to about 0.9 (all limitations are the same with the limitations recited in claim 16 of Pat ‘827).
Regarding claim 17, Pat ‘827 discloses the semiconductor device structure as claimed in claim 16 as described above.
Pat ‘827 further discloses, in claim 17, the first epitaxial structure is taller than the second epitaxial structure (all limitations are the same with the limitations recited in claim 17 of Pat ‘827).
Regarding claim 18, Pat ‘827 discloses the semiconductor device structure as claimed in claim 16 as described above.
Pat ‘827 further discloses, in claim 18, a first spacer element below and in direct contact with the first epitaxial structure (all limitations are the same with the limitations recited in claim 18 of Pat ‘827); and 
a second spacer element below and in direct contact with the second epitaxial structure (all limitations are the same with the limitations recited in claim 18 of Pat ‘827).
Regarding claim 19, Pat ‘827 discloses the semiconductor device structure as claimed in claim 18 as described above.
Pat ‘827 further discloses, in claim 19, the second spacer element is taller than the first spacer element (all limitations are the same with the limitations recited in claim 19 of Pat ‘827).
Regarding claim 20, Pat ‘827 discloses the semiconductor device structure as claimed in claim 16 as described above.
Pat ‘827 further discloses, in claim 16, the first epitaxial structure is wider than the second epitaxial structure (all limitations are the same with the limitations recited in claim 16 of Pat ‘827).
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,943,827 in view of Lim (US 2016/0268257). 
Regarding claim 11, Pat ‘827 discloses, in claim 11, a semiconductor device structure, comprising: 
a semiconductor substrate (all limitations are the same with the limitations recited in claim 11 of Pat ‘827); 
a first fin structure, a second fin structure, and a third fin structure over the semiconductor substrate (all limitations are the same with the limitations recited in claim 11 of Pat ‘827); 
spacer elements over sidewalls of the third fin structure (all limitations are the same with the limitations recited in claim 11 of Pat ‘827); 
a merged epitaxial structure on the first fin structure and the second fin structure (all limitations are the same with the limitations recited in claim 11 of Pat ‘827); and 
an isolated epitaxial structure on the third fin structure (all limitations are the same with the limitations recited in claim 11 of Pat ‘827).
Pat ‘827 does not explicitly disclose a bottom of the merged epitaxial structure is closer to the semiconductor substrate than tops of the spacer elements.
Lim teaches, in at least figures 7, 19, and related text, the structure comprising a bottom of the merged epitaxial structure (1820 on three left fins, [65], figures) is closer to the semiconductor substrate (705, [51]) than tops of the spacer elements (1210, [58]), for the purpose of providing greater current flow for increased drive strength ([7]).
Pat ‘827 and Lim are analogous art because they both are directed to semiconductor device structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘827 with the specified features of Lim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘827 to have the bottom of the merged epitaxial structure being closer to the semiconductor substrate than tops of the spacer elements, as taught by Lim, for the purpose of providing greater current flow for increased drive strength ([7], Lim).
Regarding claim 12, Pat ‘827 in view of Lim discloses the semiconductor device structure as claimed in claim 11 as described above.
Pat ‘827 further discloses, in claim 12, an isolation feature over the semiconductor substrate and at least partially surrounding the first fin structure, the second fin structure, and the third fin structure (all limitations are the same with the limitations recited in claim 12 of Pat ‘827).
Regarding claim 13, Pat ‘827 in view of Lim discloses the semiconductor device structure as claimed in claim 12 as described above.
Pat ‘827 further discloses, in claim 13, the merged epitaxial structure is in direct contact with the isolation feature, and the isolated epitaxial structure is separated from the isolation feature by the spacer elements (all limitations are the same with the limitations recited in claim 13 of Pat ‘827).
Regarding claim 14, Pat ‘827 in view of Lim discloses the semiconductor device structure as claimed in claim 12 as described above.
Pat ‘827 further discloses, in claim 14, second spacer elements between the merged epitaxial structure and the isolation feature, wherein each of the second spacer elements is shorter than each of the spacer elements (all limitations are the same with the limitations recited in claim 14 of Pat ‘827).
Regarding claim 15, Pat ‘827 in view of Lim discloses the semiconductor device structure as claimed in claim 11 as described above.
Pat ‘827 further discloses, in claim 15, the merged epitaxial structure is taller than the isolated epitaxial structure (all limitations are the same with the limitations recited in claim 15 of Pat ‘827).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lim (US 2016/0268257).
Regarding claim 11, Lim discloses, in at least figures 7, 19, and related text, a semiconductor device structure, comprising: 
a semiconductor substrate (705, [51]); 
a first fin structure (two leftmost fins, figures), a second fin structure (fin at center area, figures), and a third fin structure (rightmost fin, figures) over the semiconductor substrate (705, [51]); 
spacer elements (1210, [58]) over sidewalls of the third fin structure (rightmost fin, figures); 
a merged epitaxial structure (1820 on three left fins, [65], figures) on the first fin structure (two leftmost fins, figures) and the second fin structure (fin at center area, figures), wherein a bottom of the merged epitaxial structure (1820 on three left fins, [65], figures) is closer to the semiconductor substrate (705, [51]) than tops of the spacer elements (1210, [58]); and 
an isolated epitaxial structure (1820 on rightmost fin, [65], figures) on the third fin structure (rightmost fin, figures).
Regarding claim 12, Lim discloses the semiconductor device structure as claimed in claim 11 as described above.
Lim further discloses, in at least figures 7, 19, and related text, an isolation feature (STI layer, 720, [53]) over the semiconductor substrate (705, [51]) and at least partially surrounding the first fin structure (two leftmost fins, figures), the second fin structure (fin at center area, figures), and the third fin structure (rightmost fin, figures).
Regarding claim 13, Lim discloses the semiconductor device structure as claimed in claim 12 as described above.
Lim further discloses, in at least figures 7, 19, and related text, the merged epitaxial structure (1820 on three left fins, [65], figures) is in direct contact with the isolation feature (STI layer, 720, [53]), and the isolated epitaxial structure (1820 on rightmost fin, [65], figures) is separated from the isolation feature (STI layer, 720, [53]) by the spacer elements (1210, [58]).
Regarding claim 15, Lim discloses the semiconductor device structure as claimed in claim 11 as described above.
Lim further discloses, in at least figures 7, 19, and related text, the merged epitaxial structure (1820 on three left fins, [65], figures) is taller than the isolated epitaxial structure (1820 on rightmost fin, [65], figures).
Claim(s) 11-13 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Holt (US 2018/0374759).
Regarding claim 11, Holt discloses, in at least figures 1, 7, and related text, a semiconductor device structure, comprising: 
a semiconductor substrate (102, [19]); 
a first fin structure (one of two right fins, 104, [19], figures), a second fin structure (another one of two right fins, 104, [19], figures), and a third fin structure (left fin, 108, figures) over the semiconductor substrate (102, [19]); 
spacer elements (114, [22]) over sidewalls of the third fin structure (left fin, 108, figures); 
a merged epitaxial structure (124, [29]) on the first fin structure (one of two right fins, 104, [19], figures) and the second fin structure (another one of two right fins, 104, [19], figures), wherein a bottom of the merged epitaxial structure (124, [29]) is closer to the semiconductor substrate (102, [19]) than tops of the spacer elements (114, [22]); and 
an isolated epitaxial structure (126, [30]) on the third fin structure (left fin, 108, figures).
Regarding claim 12, Holt discloses the semiconductor device structure as claimed in claim 11 as described above.
Holt further discloses, in at least figures 1, 7, and related text, an isolation feature (112, [22]) over the semiconductor substrate (102, [19]) and at least partially surrounding the first fin structure (one of two right fins, 104, [19], figures), the second fin structure (another one of two right fins, 104, [19], figures), and the third fin structure (left fin, 108, figures).
Regarding claim 13, Holt discloses the semiconductor device structure as claimed in claim 12 as described above.
Holt further discloses, in at least figures 1, 7, and related text, the merged epitaxial structure (124, [29]) is in direct contact with the isolation feature (112, [22]), and the isolated epitaxial structure (126, [30]) is separated from the isolation feature (112, [22]) by the spacer elements (114, [22]).
Regarding claim 15, Holt discloses the semiconductor device structure as claimed in claim 11 as described above.
Holt further discloses, in at least figures 1, 7, and related text, the merged epitaxial structure (124, [29]) is taller than the isolated epitaxial structure (126, [30]).
Claim(s) 1 and 9-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hsieh (US 2017/0221907).
Regarding claim 1, Hsieh discloses, in at least figure 13 and related text, a semiconductor device structure, comprising: 
a semiconductor substrate (10, [35]); 
a first fin structure (20, [41]), a second fin structure (21, [41]), and a third fin structure (22, [41]) over the semiconductor substrate (10, [35]); 
a merged semiconductor element (63, [56]) on the first fin structure (20, [41]) and the second fin structure (21, [41]); 
an isolated semiconductor element (72, [61]) on the third fin structure (22, [41]); and 
an isolation feature (30, [60]) over the semiconductor substrate (10, [35]) and at least partially surrounding the first fin structure (20, [41]), the second fin structure (21, [41]), and the third fin structure (22, [41]), wherein a top surface of the first fin structure (20, [41]) is below a top surface of the isolation feature (30, [60]), and a top surface of the third fin structure (22, [41]) is above the top surface of the isolation feature (30, [60]).
Regarding claim 9, Hsieh discloses the semiconductor device structure as claimed in claim 1 as described above.
Hsieh further discloses, in at least figure 13 and related text, the merged semiconductor element (63, [56]) is closer to the semiconductor substrate (10, [35]) than the isolated semiconductor element (72, [61]).
Regarding claim 10, Hsieh discloses the semiconductor device structure as claimed in claim 1 as described above.
Hsieh further discloses, in at least figure 13 and related text, the merged semiconductor element (63, [56]) is in direct contact with the isolation feature (30, [60]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811